 

  
 
 
 
   
   
  
  
  
  
 

| IMPORTANT MESSAGE |] | | | IMPORTANT MESSAGE.
; | For. Paellved FOR Ref tra
| awe SLS/OS we 22088) | Hope IAI OS ype LO
¥ M Cr hes Lod. me i M "

 

 

 

 

 

 

 

 

   

eb

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

j
- t
OF OF.
PHONES i PHONE/
MOBILE | MOBILE,
} : :
TELEPHONED A PLEASE CALL i TELEPHONED PLEASE CALL
CAMETO SEE YOU |: | WILL CALLAGAIN t CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH | | J WANTS To SEE You RUSH.
RETURNED YOUR CALL SPECIAL ATTENTION i RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

 

MESSAGE.

   

 

 

| the

    

 

| ‘i 2 doesn f 2

eniswner z#he Phone.

 

 

 

 

 

 

 

 

 

sienen JL AE del: | sicnep ie

 

 

 

 

 

 

 

IMPORTANT MESSAGE |/ { | | IMPORTANT MESSAGE |
ron_fbttce ¥ 1 pon LLLee

ieillimeey 2B) | | ll ei
MM -toomM .

 

 

 

 

 

 

 

 

 

E

| 7.

| Jor :

1 PHONE!

iii
TELEPHONED PLEASE CALL : TELEPHONED PLEASE CALL

 

CAME TO SEE YOU WILL CALL AGAIN i CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH ! WANTS TO SEE YOU ~ f RUSH
RETURNED YOUR CALL SPECIAL ATFENTION : RETURNED YOUR CALL SPECIAL ATTENTION

S&S é ODL EFAS message. <P CLS On for
“pl Cor... Coulof she __ Lt car inht be
I

 

 

 

 

 

 

 

 

   

Ae Acre at 2 pen fhe fa TS mnra,. Ye
ofr oye of f faa. ead .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7 Pagel >
if.
§A03002 ~
SIGNED : peared i184

 

 

 

 

GIUFFRE001557

 
 

 

 

 

 

 

    

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 !
& r IMPORTANT MESSAGE IMPORTANT MESSAGE

i 1 ‘ = Z

. FOR Let fled FOR LATLEY
| SLPS 1 22: : s
|.

! OF ; OF.
o _ T= |
j | MoBRE . | MoalLe 7
G9 | [retepronen PLEASE CALL | | [TELEPHONED if PPLEASE CALL
| CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
Ae | WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE | 9 MESSAG
Z
AD LI Ag oY ber : “Thet be ce Deal
@ Bec caked |
{
B :
#; 2
dQ SIGNED ie i SIGNED. i
3 :

; IMPORTANT MESSAGE : IMPORTANT MESSAGE
4B: | oon oe | ron_/44. Af. (Nan oth,
AD | oD pare pee POG JOT FOr OM.

|
ie : : M

' :

: : oF
AD i PHONES

. : MOBILE

® TELEPHONED PLEASE CALL TELEPHONED V/ || PLEASE CALL
CAME 70 SEE YOU WILL CALL AGAIN GAME TO SEE YOU WILL CALL AGAIN
Ae: WANTS TO SEE YOU RUSH 7 : WANTS TO BEE YOU RUSH
‘i | PRETURNED YOUR CALL] [ SPECIAL ATTENTION ; | [RETURNED YOUR CALL] —_} GPECIAL ATTENTION
;
dO | | messae ; | MESSAGE :
SB Devouweonut Yo : Lod} he ch #
i 7 : 2 : v
ace hie : .
® |
2 Laem

nq =
jp :
it SAO01071 = —
“2 sieneD id. = ; signen__<<% i

~ bm ene + rater ot .

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GIUFFREO01392

  

fade la ogni hogto

i Se RASA Ul
EMail Teng

ela kctetasete
papa thgig

ee

ne ie Rote pee
ett

 

 

   

 
 

 

 

 

mu

 

 

 

 

 

 

 

 

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

a
d = IMPORTANT MESSAGE IMIPORTANT MESSAGE
oe Sort tap he cm
B= FOR see “ j | FOR___._ fo.
° “a fd fa poy, AM, 1. eAy
Eg = owe SP UIC Saye 1218 Be :
g = M
Bs Jae
fi 2B PHONE/ PHONE/
g MOBILE MOBILE
vf 2 TELEPHONED i" PLEASE CALL TELEPHONED PLEASE CALL
» CAME TO SEE YOU WILL CALL AGAIN GAME TO SEE YOU WILL GALL AGAIN
| x WANTS TO SEE YOU RUSH | WANTS TO SEE YOU RUSH
i & RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
i 6 MESSAGE. 7 MESSAGE
% Lath ee bel
gi & e
E
xy
2
a
*
=

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
 

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i SIGNED ox ae SIGNED we sis
i.
g 2 IMPORTANT MESSAGE IMPORTANT MESSAGE
x C5 yi . tg . -
i g ron__/7 2... a A tansterth FOR____} Fe.

“3 af ao “y: A shpofdmer cate
; 3 oare off 4. jase img 2 AS” ey DATE Helos rime __/2 35 gid:
9 a M a
i 9 OF OF

‘a PHON ; PHONES
i a MOBILE MOBILE
j 9 TELEPHONED wf PLEASE CALL “TELEPHONED PLEASE CALL
I gy CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN

a) WANTS TO SEE YOU RUSH WANTS TO SEE YOU AUSH
[ ‘a RETURNED YOUA CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
{ 3 J MESSAGE
I 3
| 3
[3
3 —_—

Lo —
|. 48 a oe gaol474 =].
| i: flaw itur, gétden,

a 4 f -

} oY SfGNED .. mA Reid e1anen j Rass

GIUFFREO01446
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE |] > | |IMPORTANT MESSAGE
E | FoR Fiffeey | LF pon Bie me
: DATE Bend) BM DATE Fl Jost | 05 en
Cha -
tf OF | i for
| | PHONE, © , \ PHONEY ~.
. MOBILE : MOBILE
1 TELEPHONED ACT PLEASE CALL TELEPHONED PLEASE CALL
& [Tcameto see you | 7 wit ace aGain : | [CAME To See You WILLCALLAGAIN  [ .
[| [WANTS TO SEE YOU RUSH ‘| | WANTS To SEE You RUSH _
FE ] | RETURNED YOUR CALL SPECIAL ATTENTION i | [ReTurNeo youn caLL|” <|[specia: arrention’ [
; cso MM os pulled _ ‘| message
ste and helis ck the |: ff.
al . od. ithe ; ee . on
cotled . ———
Op. 4 averything has ee
been wiley biases la thes} j
| 6a tine On 4 a
oblate’ Boe Lunth |; | sms 8
ate Lo. oe ee te ble ce ane tHe. oe
: _

 

 

 

 

TMP ORTANT MESSAGE |

en Jeffrey
fi

 

 

IMBORTANT MESSAGE

 

 

    

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

OF : i or .
PHONES .. : 4 INES . . Pha
MOBILE ie Ne Nurhdce: hes Le
TELEPHONED . _ | [PLEASE CALL ; TELEPHON RC Gl pt EASE CALL

‘CAME TO SEE YOU WILL CALL AGAIN ; CAME TO SEE YOU WILL CALL AGAIN. -
WANTS TO SEE YOU RUSH WANTS TOSEE YOU | ° [RUSH '

RETURNED YOUA CALL SPECIAL ATTENTION | - : RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

 

 

 

 

 

 

 

 

 

a | Thos %e celle of

 

 

 

 

 

 

 

 

 

 

 

§A02972 /

 

 

 

 

ee.
wt

 

SIGNED. : imi; ~~ Lstexee,

 

GIUFFREOQ01526

 
 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

FOR,

Hts uf

 

DATE VALTEXS

 

M: th shat ne

rme_V2 : IO Bw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT eS

 

 

Fett: ¥
lost

TIME AEE! ait

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
OF
PHONE, . l
MOBILE
|
TELEPHONED. PLEASE CALL Fl | TELEPHONED PLEASE CALL -
GAME TO SEE YOU WILLCALLAGAIN. ‘“f-~ ' CAME TO SEE YOU WILL GALLAGAIN
t
WANTS TO SEE YOU RUSH WANTS TO'SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION YOUR CALL 3
i
MESSAGE 1 | MESSAGE
o | 7 oy
t
i
r -
SIGNED fj {| | sienen a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

i

:

i

i

|

i —

! PHONES ‘ ° Sea

I MOBILE. * ‘ :
TELEPHONED PLEASE CALL i TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALLAGAIN
WANTS TQ SEE YOU RUSH ' WANTS TO SEEYOU | “[RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION

MESSAGE MES

 

 

She weal pupa

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a
SIGNED.__¢

 

 

¥ SIGNED.

 

owe WS

GIUFFRE001530

 
 

 

 

 

ee Re al

 

 

 

 

 

 

 

IMPORTANT MESSAGE || | | [IMPORTANT MESSAGE
:

. FOR Fett icy ! FOR Bee 1
: af 3] 0S TIME q: Wie fF pare i wey! TIME PM.

6.8

DATE = a PM. te Sal
1 yf fl- - RS or “on

 

 

  
 
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ae fu i tM ”
BD PHONE? +> - vee i | PHONE
@ . TELEPHONED PLEASE GALL TELEPHONED PLEASE CALL
| | CAME 70 See YOU WILL CALL AGAIN j CAME TO SEE YOU WILL CALL AGAIN
pel) | | | WANTS TO SEE YOU RUSH _ WANTS TO SEE YOU RUSH
v=, |_| [RETURNED Your cau. SPECIAL ATTENTION : RETURNED YOUR CALL SPECIAL ATTENTION
we | CA ae aa
| MESSAGE € (32 KNartind 1 1 | weesace
oS 7 7 * ‘
nw | fo her dritnad ye | | .
+. t T ef ° ; verti a
ne rr cath he beck » , a . a
i , 7 . : ral . e oon co 2
She woukod L/Ee ms wile
e ; to tet a gee
ele) he Sted ni th you : ne
aft
*
eT sicnep Lo f sianen ie
: mS
= |
IMPORTANT MESSAGE] | IMPORTANT MESSAGE
O@ Lt beer Fat te of Z
aD F | pare__f 4 v Ss ne LOS" BS
a: ly his lane
woe | vo
b. 1 | OF.
ke) c ; PHONE?
rf i> 7 MOBILE
py | | [TELEPHONED XP PLEASE CALL j | [TSLEPHONED PLEASECALL [eT
—! [TeaMETO SEE YOU | J] WEL CALLAGAIN CAME TO SEE YOU WILL CALL AGAIN F
e® t | EWANTS To SE You RUSH ; | [WANTS To SEE YOU RUSH
t’ | RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
®) 4 MESSAGE MESSAGE He ye co ft :
| a fit Buck
AD:
wD: !
eP; | :
i © Lsioneo Bl LE sienep SAO03013
Be. tO

 

 

GIUFFRE001568

 

 
 

 

 

 

 

 

IMPORTANT MESSAGE |
ror. E.

{
|
pare -/9/ 0S TIMe_S2.O8 Gy

IMPORTANT MESSAGE

ron E .
DA 5 OS

 

 

 

   
   

MOBILE
| TELEPHONED * || PLEASE CALL

 

PHONES
MOBILE .
TELEPHONED * PLEASE CALE

 

 

 

 

 

CAME TO SEE YOU WILE GALL AGAIN
WANTSTGSEEYOU | 4 RUSH
(RETURNED YOUR CALL SPECIAL ATTENTION

CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR GALL} SPECIAL ATTENTION

 

 

  
  
    

 

 

 

 

 

 

 

 

 

 

 

 

 

on

 

 

 

MESSAGE MESSAGE

=" ae
i

 

 

 

 

 

 

OP Tee ee Pp Lee he ee

 

 

 

 

" © ’
a
~ 7
as 7
bre
ye
1

 

 

ryait

SiGNED_-_} -« ie

 

7 SIGNED. Ty. ; wae oo 2

 

ce ne snes en cet ee en ne ce Se

 

 

 

 

 

 

IMPORTANT MESSAGE

oo

 

 

IMPORTANT MESSAGE

FOR. J} : pf.

 

 

 

ea re ee

    

OF
PHONE? : - : YP PHONE, -«. :
MOBILE . — MOBILE a
TELEPHONED PLEASE CALL
C4ME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

ce eee tae ne a een Ee

TELEPHONED PLEASE CALL ‘
CAME TO SEE YOU WILL CALL AGAIN 4
WANTS TO SEE YOU |_| RUSH
RETURNED YOUR CALL| YC 1 SPECIAL ATTENTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a
Fett te ae

 

 

MESSAGE _| MESSAGE

 

ne

fan hh i 4

mos] |Z ———

 

 

 

 

 

 

 

 

 

 

 

 

 

SA02980

. aoa ot a L .-
aa at ao! Win wetter cde Hot

ee

al
184

 

 

7 at :
| SIGNED. a al [ | stanen — 1

 

 

 

 

GIUFFRE001535

BR a

wera

 
 

 

 

IMPORTANT MESSAGE|| | | | IMPORTANT MESSAGE
—! | | roA_jn e

BIOS ame GID ir parE 9LOS we Dot
a u_hes 7a xwek

 

 

 

 

 

 

 

 

 

 

 

OF

OF. : ns
ee call bo at fone od

 

 

 

TELEPHONED . “| PLEASE GALL sett TELEPHONED XX. || PLEASE CALL
CAME TO SEE YOU- WILL CALL AGAIN ‘|| 1 | CAME To see you WILL CALL AGAIN —
WANTS TO SEE YOU RUSH . || WANTS To SEE You RUSH

RETURNED YOUR CALL | |] SPECIAL ATTENTION | { {RETURNED YOUR CALL| | SPECIAL ATTENTION |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- MESSAGEW. 4 | | MESSAGE

 

 

 

 

 

 

 

 

 

=a.

 

 

 

 

 

 

 

    

5
|
;
ve | . .
SIGNED. ifr  SIGNED__}__ a

 

 

 

    

IMPORTANT MESSAGE]|| | | [IMPORTANT MESSAGE

ron) to ws | ron ee a
awe Leb + Commas nO

rs ee ee

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

i OF.

ef PHONES

MOBILE 7

4 TELEPHONED PLEASE CALL * TELEPHONED PLEASE CALL

 

 

4 CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU. RUSH “ WANTS TO SEE YOU |. | RUBH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL fy’ |] SPECIAL ATTENTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MESSAGE MESSAG fe

TC EAE Tre re, ot ep reer
+ , :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAOZ981

 

 

ey ae
ah | lou, as

 

   

 

cee

Ppr tice er eres pope

: SIGNED

GIUFFRE001536

 

 
   
   
   

 

 

 

IMPORTANT MESSAGE : IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i oe. : ;
o—. Fron Sojfrey : fromx_j.z.
apples Fe - : .
ale | | DATE b2/ OF, 10s. TIME LD a | pare }}os” ‘os Baty
- oe | ft oF | . OF
wD ; PHONE! PHONE!
* | MOBILE |} MOBILE ;
wD. | [TeEPHONeD LX | PLEASE CALL ; | | TELEPHONED PLEASE CALL
~ | fcametosee vou [| [wit cALLAGAIN i CAME TO SEE YOU WILL CALL AGAIN
a2@ (| [wants to See vou RUSH |. | {WANTS To Ske You RUSH
a RETURNED YOUR CAEL SPECIAL ATTENTION | [RETURNED YOUR CALL| "|| SPECIAL ATTENTION
f co bos pulled __ MESSAGE :
il E adhe. and ne is take th an - -
= F hr he . we
k eo ;

a and ovenpthing has : . -
al v heen ‘lua whe wl In cthes ;
i  [@ae eae H 4nzy won 4 | :
wf . | Aagrke: p c cf nth = SIGNED___J> ee a

. ? f } : . " *
ey. . nth. ey ete ne cet ee fee ee Be eet eee fe ae _# ie nha

 

 

rT gs

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMBORTANT MESSASE |

 

 

OF,

 

 

 

bObS¢

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHONE? - i bP ME
MOBILE. MOBILE Ne Number he est LE
ie, TELEPHONED PLEASE CALL TELEPHONED cy PLEASE GALL
CAME TO SEE YOU WILL GALL AGAIN : CAME To SEE YOU WILLCALLAGAIN -
WANTS TO SEE YOU j — | RUSH. : WANTS TO SEE YOU _ || RUSH
RETURNED YOUR CALL SPECIAL ATTENTION : RETURNED YOUR GALL SPECIAL ATTENTION

 

 

 

 

 

 

 

MESSAGE : MESSAGE

‘Thad *e calde a

 

 

 

 

 

 

 

 

SA02983

 

 

 

 

 

 

 

 

 

SIGNED. ee | “SIGNED,

 

 

GIUFFRE001538
 

 

 

 

 

 

FOR

IMPORTANT MESSAGE] | ‘ | [IMPORTANT MESSAGE
FR a

HA te of
DATE VUETEK

Os dat ne

 

a

TIME 2:1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR

 

 

 

OF
PHONE/
. MOBILE aos

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHONE!
MOBILE
TELEPHONED PLEASE CALL LX] TELEPHONED | XX] PLEASE CALL
‘| CAME TO SEE You WILLCALLAGAIN OF CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH : | [WANTS To SEE YOU RUSH
FEFURNED YOUR CALL| || SPECIAL ATTENTION : | FRETURNED Your caLL| [SPECIAL ATTENTION
. i : .
MESSAGE | | MESSAGE
j .
t h
'
1
i
} signe ry
i IMPORTANT MESSAGE:
t - =
Jl: €.
o AM.
i DATE & | (0 | oS TIME PM,
i in
: | oF
. i PHONES . ny
MOBILE i MOBILE i.
TELEPHONED » [PLEASE GALL i | | TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALLAGAIN i | [cameo see you WILL GALL AGAIN
WANTS TO SEE YOU RUSH : WANTS TO SEE YOU RUSH
RETURNED YOUR CALL] —_f SPECIAL ATTENTION ; | [RETURNED YouR CALL Sesame
“T
MESSAGE i | Message
She wet pupLe She wet Ep pneg
'
aud _ bak tw the ayn) |
~/
'
gA02986
. eee
sionen_S- wey { LSIGNED ~— in

 

 

 

al
1
‘

GIUFFRE001541

er

Bit ceri beeen
Pao Feet

   
  
  

ae er |

  

 
   

 

 

 

 

 

POTS ET ee

PE PTIET CLEP PIV IEEE TY : z

yh

 

 

 

 

 

1 J] IMPORTANT MESSAGE

 

 

 

PHONE
MOBILE.

 

 

 

| TELEPHONED ° WEPLEASECALL .

 

GAME TO SEE YOU WILL GALL AGAIN

 

WANTS TO SEE YOU AUSH

 

 

 

 

 

RETURNED YOUR CALL SPECIAL ATTENTION

 

 

-MESSAGE

 

 

 

 

 

 

 

=: 1]

sore me ee ee

 

 

 

 

 

 

FORA ye
.

 

 

él

OF.

 

PHONES .
MOBLE ne

 

TELEPHONED PLEASE CALL

 

CAME TO SEE YOU WILL GALL AGAIN

 

WANTS TO SEE YOU RUSH

 

 

 

 

 

RETURNED YOUR GALL SPECIAL ATTENTION

 

 

MESSAGE

 

 

A ;

 

 

 

 

 

is

SORT =

 

 

 

Z s id.
} obo

SIGNED.

 

 

 

salt dee see a me pee ee

tees en engee A meee en pane

<

i
'
t
}
!

SA02990 . Bt

 

 

 

 

 

PHONES
MOBILE

TELEPHONED =: | XT PLEASE CALL
{CAME TO SEE You WILL CALL AGAIN

WANTS TO SEE YOU AUSH
RETURNED YOUR:CALL SPECIAL ATTENTION. |

 

 

 

 

 

 

 

 

 

 

 

 

MESSAGE

 

 

 

 

 

 

SIGNED.

 

a | 164

 

 

 

 

IMPORTANT MESSAGE
FOR Oe ie

B M

 

 

OF

 

PHONES
MOBILE___
FELEPHONED

CAME TO SEE YOU

WANTS TO SEE YOU
RETURNED YOUR CALL

 

PLEASE CALL
WILL CALL AGAIN
RUSH
SPECIALATTENTION

 

 

 

 

 

 

 

 

 

MESSAGE

 

 

 

 

 

 

GTUFFRE001545

 

ee ee

 
 

 

 

    
    
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 i . 7
HIMPORTANT MESSAGE IMPORTANT MESSAGE
{| ron
1 a ~~ fafa AME
me 41 Pie pare Sf 9for Z THE 2 ZO PRY a
i dy Aas Maxwell .
‘OF! _ : | OF os
PHONE! : | PHONE!
mone col boy at home | MOBILE
TELEPHONED . “] PLEASE CALL Seby > | PTELEPHONED (XX | PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN : CAME TO SEE YOU WILL CALLAGAIN = |
WANTS TO SEE YOU RUSH ‘i WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR GALL SPECIAL ATTENTION +
3
- :
<a ; | MESSAGE 4
3
;
3
4
~ = 3
“a, i :
‘
= _. : 4
Ba
SIGNED. 1184 i SIGNED___|} 848
i , ;
eee ee er ee ee 2.023. 2 =
4
-} TT IMPORTANT MESSAGE a
} “ g
| ron Ce ee |
ID ZED ayy 4
waQ.A2 Mf 3
: M bo: 1 ; ;
i | OF .
PHON i | PHONE
MOBILE mm i] MOBILE —
TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL
. | CAME TO SEE YOU WILL CALL AGAIN : | | CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH WANTS 70 SEEYOU |. RUSH
RETURNED YOUR CALL SPECIAL ATTENTION i RETURNED YOUR CALL |’ || SPECIAL ATTENTION
MESSAGE ARE, Cor =
: 1 4 —_ =
<a .
i —T yo
i | Stig
a . : 7 -
SA0299]
wee. E stawen. 1164
eee fom

GIUFFRE00 1546

  

 

  

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aed |
0 IMPORTANT MESSAGE j | | IMPORTANT MESSAGE |
mL | FOR : FOR aoe a
2 | — eng 228) le GE aa
alk M4. : M le + /4 ‘ i

if aoe i OF
ale | PHONES : PHONES

= 1 | MOBILE ; ; MOBILE
me y 4 | | TELEPHONED (| PLEASE CALL | TELEPHONED _X || PLEASE CALL

| CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN

ani WANTS TO SEE YOU RUSH i WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION i RETURNED YOUR CALL SPECIAL ATTENTION
| MESSAGE MESSAGE
i Please. Calf Mere

Zack

 

 

 

 

 

 

 

 

 

 

 

7}

SIGNED. wa ae

 

 

SIGNED : ae

 

 

 

 

 

 

IMPORTANT MESSAGE |
ron 7M - J. i Epster “
DATE is nue 12.968

 

 

TMPORTANT MESSAGE
FOR ete a

 

 

 

 

 

fe am ee ee ee ee

 

  
 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M f |

; OF. =

i PHONES ' a =a

| 4 MOBILE : . 4

TELEPHONED PLEASE CALL 1 | UTELEPHONED PLEASE CALL a
CAME TO SEE YOU WILL CALL AGAIN : CAME TO SEE YOU WILL GALL AGAIN S
WANTS TO SEE YOU RUSH. t WANTS TO SEE YOU | RUSH 3
RETURNED YOUR CALL SPECIAL ATTENTION : RETURNED YOUR GALL SPECIAL ATTENTION =
MESSAGE MESSAGE. 4
:

{ 4

; ! 4

. $A001078 o

r 7 =

SIGNED vt of | sienep__© . wl =
— . za

GIUFFRE001399

 
eee eee

EEEELLEELEE

 

 
  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 J “ .. ae aaa 2 c
cra een sn an ean EPL Wt opps Pee Lc Cee oa St ee ee Re Ee Here

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- ;
IMPORTANT MESSAGE : IMPORTANT MESSAGE
FOR —) ~ t > : FOR ai : EE :
. ; : a . A
DATE re 625 J Dae P4 fos ae 2:2 dhe
M a fe
OF & fh, : for
PHONE/ : PHONE/
MOBILE | MOBLE
‘TELEPHONED of fj PLEASE CALL : TELEPHONED Oy | PLEASE CALL
CAMETOSEEYOU | ||WILLCALLAGAIN GAME TO SEE YOU WILL CALL AGAIN
WANTS.TO SEE YOU RUSH \ : WANTS TO SEE YOU AUSH
RETURNED YOUR CALL SPECIAL ATTENTION i RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE _ | MESSAGE
i
7 al: —— ae
SIGNED___\___* : SIGNED |
; 34 : f 1184
7
IMPORTANT MESSAGE IMPORTANT MESSAGE
ror of Je
M.
ae TIME : D rw IaH
:
M ¢ i M
OF. : OF
PHONE/ PHONES
MOBILE MOBILE
TELEPHONED * PLEASE GALL TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL GALL AGAIN
WANTS 10 SEE YOU RUSH i WANTS TO SEE YOU RUSH
RETURNED YOUR CALL RETURNED YOUR CALL SPECIAL ATTENTION =
: MESSAGE 44 f+
3 |) rg DAY
i Ss ° i :
: .
t aT
V ue -
=
SAO01081 =
if SIGNED. eae
masta 2 ee aan,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GIUFFREO01402

Ma

ANS RAR SRS ESA CS

 

t

SERRE RRA R TN ptegtans

 
 

 

 

 

 

 

 

 

 

 

     

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE |

FOR J. -. FOR Kt. técc f 4

AM, :

DAT! TIME_____.. PM, SD 4

M_. | 4

Eom | OF OF a
ae 1. 7 PHONE PHONE J
MOBILE MOBILE ; iM
Lge! | [TeterHonen __| PLEASE CALL TELEPHONED PLEASE CALL 4}
ct CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN ‘|

Uae leaer | WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH oh
Is os } RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION i
yf i “a
Reale | i
: \ Mees =
ba Sg ew anid ee of ct # ‘H
F t . al
: Se! about cobyercuce f
ae | a
oe Call at 9 ASL GRSNCC~ OF) QMUCLELA ‘H
: ew Wes LULA GE te 4
SIGNED. = SIGNED. ie

“4

segicllaann. | |
| IMPORTANT MESSAGE IMPORTANT MESSAGE H

~ ror AT ee FOR {| tL a |

Ae. | DATE TIME PM. DATE TIME _fe med

ite Mo ul

| !
' | PHONE PHONES |

AS i MOBILE MOBILE - :

4 eh TELEPHONED PLEASE CALL ; TELEPHONED PLEASE GALL f
* | CAME TO SEE YOU WILL CALE AGAIN CAME TO SEE YOU WLLCALLAGAIN— |. 4

: WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH oH

RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION

"| | MESSAGE a < _— f S f 4

| De cAcesn if aN te OCs © al A 7 { —— “H

| Ac ‘Live: Wretits s bul cal\ Lrely CME ~ if 4

it uf GU Usk vl oh WosSo4e ~ YL 2 oe 7 7] i

yi | Setove ov ottey the: AVAX COUT |:

Sj Wao? , - | ; _

ey, | 7

———______ saoo10s4 = — |} =

"(@p! — [_sianen ee __ LSI@Nep. tea |
L i ‘ +

GIUFFRE001405
 

 

 

 

- le an Aneer = '
A et are pm ate fet eter an ine em ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

   

 

 

 

 

 

 

te ae

4 ee en ee

 

 

 

 

IMPORTANT MESSAGE i IMBORTANT MESSAGE
. <a ab
FOR] E.
_ - A '
DATE Elisslos TIME GZ ei) i
|
u__. f? .
OF, OF. =
PHONEY PHONE/
MOBILE ; MOBILE,
-
TELEPHONED OX | PLEASE CALL TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOOR/CHYL | SPECL ATTENTION
' a * / F . r Lal .
message. 7. Left ; ooM
WAS 55a 6 ge! eer _guveriag | |
hisw o :
MAG CL tate. !
l *
i 6
: eth plane
3 =<
i wt
SIGNED: fl: Lsioneo nH
IMPORTANT MESSAGE IMPORTANT MESSAGE
FOR» bt
— AM.
DATE THE PM.
q
" ee
: i . ;
OF [| OF.
PHONES i | PHONE/
MOBILE. i; | MOBILE
TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL
CAME TO SEE YOU CALL CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE : WANTS TO SEE YOU RUSH
RETURNED SPECIAL ATTENTION i RETURNED
i
ia en
; of eo AFT de
: , . . , -¢
SAOO1085
| <i :
SIGNED in SIGNED. a.

GIUFFRE001406

 

‘Li

 
SRE EGOOHDOOOOOOHOOLOOOOOOOOOE

BERS ECP aN, ERT, TREES BD RE NN aR RAL MRC SN A Wa ee PE op ene TES es TRS Some SiS EEN One

@ @

La)

iy

r

5C1184 1001

YS WA EN WRC YE OR A RP
L\POOPDOOOVES

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE
—
_ ic an
FOR aun FOR ja _
See fe at Be tym Alte bmp ome ot es Po Aap
qgizses TIME 2 PM. - SAP ees te SEPM
OF OF
PHONE/ PHONE/
MOBILE MOBILE
TELEPHONED PLEASE CALL TELEPHONED _ XC] PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
TZ feet
messace __£. 2242 sores Sage MESSAGE
a
Let fo a wo
‘ Z og I Fug
papa dipped Kor if 2= fil]
=e Pea arr ae
SIGNED. H 1104 SIGNED__1_». 1184
Smet ~™
IMPORTANT MESSAGE IMPORTANT MESSAGE
ror FOR
3 /4f6 ogee Bh Soleo ind AM,
DA ff OS Time fo SS BM." DATE Bie bpee TIME =
’ ™ A a .
M . M or fe
Z OF.
PHONE/
MOBILE:
TELEPHONED -] PLEASE CALL TELEPHONED \/ Peuease CALL
CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU “F WILL GALL AGAIN
WANTS TO SEE YOU’ RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL |" SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL: ATTENTION
MESBAGE— , 4 MESSAGE
_ f i
> foe idfeetigt five pe
a
pO Sots te if ig fie
1 4
sha yaed 2? i
nee —
54001477
__ a
er — et
ouaizn i Ri SIGNED 1 : 1184.

 

 

 

 

 

GIUFFREO01449

 
a

 

 

 

 

 

 

 

 

   

 

IMPORTANT MESSAcix. ) | uv ORTANT MESSAGE | | ©
FOR Zh - od. Ee Stein FOR r e
Sh re 2 /E Bet DATE TIME eM =

   

      
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M , M
PHONES e
MOBILE ole a
TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL %
CAME TO SEE YOU WILL CALL AGAIN : CAME TO SEE YOU WILE GALL AGAIN u
WANTS TO SEE YOU RUSH ‘| [WANTS TO SEE You RUSH 2
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION x
MESSAGE MESSAGE Toa a
ce v4 1 ' a *
fh ~ oA, yan tee, a FINS &

 

 

 

 

 

 

 

 

 

 

 

 

 

=. Be
SIGNED__"— 1184 SIGNED.

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE

ron fy). Epsterin con: 4 Estey 1 E
i mies tp oad me

rae hot bags DATE go Ae vie! 77

M

 

 

 

 

 

Ww
ft
33

a
ze:
Se Sa

     

 

OF. OF

PHONES PHONES
MOBILE . MOBILE

TELEPHONED /TPLEASE CALL TELEPHONED | + {PLEASE CALL

CAME TO SEE YOU WILL CALL AGAIN GAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU AUSH WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPEGIAL ATTENTION RETURNED YOUA CALL SPECIAL ATTENTION

ossacdh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| MESSAGE MESSAGE
<

eras cart he, fo

 

 

 

“T
ia:
ime
an
ried
‘le
en
aon
le

=
w
Pad
wie
ra
Sl
ro
eee
fee
wre
. ae
“a
ae
ee
a
wy
‘et
oe
as
eee
net,
lane
“4
wt
4
aria

 

 

 

 

 

Herb b bbs

   

 

 

 

 

 

 

im
SA001449 ve
7
~ vb lt a) 3
SIGNED__ 7— = SIGNED as i434
4 no ee ~

 

 

|

GIUFFREO0 1420

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BF . .
eu? i z = tr
IMPORTANT MESSAGE | IMPORTANT MESSAGE. at
me > +
a FOR i FOR SZ 4
il? AM} AM.| HE
DATE TIME pM.) oi | DATE TIME PM. fui:
' . *
aD |" |" i
i!!! | iim |:
wih PHONE? PHONE? 4p
, MOBILE. /  § MOBILE i
TELEPHONED PLEASE CALL : TELEPHONED PLEASE CALL 4
_ CAME TO SEE YOU WILL CALL AGAIN i fJcAMETOSEE You | — jWILLCALL AGAIN oe
ooh (3 WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH A.
; L RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL| || SPECIAL ATTENTION 4
MESSAGE : __ a
I ee ~ Le af
nad L qeci to a aleve to Qt ave Al
a . te 7 . 7 fe
kD vou “tf food. : COU wine A =
i \wot Woobe bare le (a Ss : q
= 4
old *
al : 4
ih SIGNED fi] +: [sinep a
a) Leen | ;
IMPORTANT MESSAGE IMPORTANT MESSAGE
FoR___-vG— } | For :
AM. j “ AM.
DATE TIME PML oi Ib TIME —_— PM.
. iy : a Oo a
M : M .
i
OF i > i
PHONES } PHONES i
MOBILE | MOBILE a
TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL 5
CAME TO SEE YOU WILL CALLAGAIN i | {GAME TO SEE YOU WILL CALL AGAIN e
WANTS TO SEE YOU RUSH i WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION : RETURNED YOUR CALL SPECIALATTENTION | I <4
le i | Message :
lease call buck i |The wowe :
i | stovls (@. +. iS :
? =
SAO01086 ‘i
SIGNED wet of | sicnen. , net}
7 : ig

 

GATREMSoT

 
 

 

 

i
a = Z
amy
fi

 

2
we
E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIEU CCE EC CCE TEE COCO COCT CUT OO CHEE EE EEE Vere erT

 

 

 

 

Borate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i.

 

 

 

 

 

 

 

FOE ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SS ee ee eee ete pe yop

 

 

 

 

 

 

IMPORTANT MESSAGE ; IMPORTANT MESSAGE
i !
FOR.) 2 - ;
Safes rwe_2-40 Bb]
moe
OF
PHONES : PHONE/
MOBILE. | | MOBILE
| TELEPHONED: ‘1 PLEASE CALL ; TELEPHONED || PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN i CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH :  ] [WANTS To SBE YOU AUSH
RETURNED YOUR CALL SPEGIAL ATTENTION i RETURNED YOUR CALL SPECIAL ATTENTION
4 MESSAGE : MESSAGE
= wi bt. Abs
; aL 3 un Xe. fon bey.
SIGNED__}__ +B) > | senev_o&. fee
IMPORTANT MESSAGE IMPORTANT MESSAGE
FoR_.__| - & | Pron 2a, f- Epcte ia
yeh . AM.
DATE 3/4/08 TIME 1:23 éw) DATE F fe fer TIME LO oy
a M ee eB
OF. OF
PHONE/ ; PHONE;
MOBILE : | MOBILE
TELEPHONED PLEASE CALL TELEPHONED i] PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN . | }GAME To SEE You WILL CALL AGAIN
WANTS TO SEE YOu RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION : RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE
= 1
Sheult schedule auy_| |
eoue else 2 oo SA.001089
SIGNED. ies, : SIGNED of ° Pt
: = A each "

 

GIUFFRE001409

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE
ron__ 1 €& -
co)
DATE ghiojos we Lf LE ee
w_G. ™.
OF
PHONEY.
MOBILE
TELEPHONED PLEASE GALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
YOURCALL| | SPECIALATTENTION
SIGNED___1_- un

 

 

 

 

IMPORTANT MESSAGE
ron ___

DATE ahiol oS

u__@o. “4.

 

Time} ue YB

 

 

 

 

 

 

 

 

 

 

 

 

OF.
PHONE
MOBILE
TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL. AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION
MESS

 
 

ao Ble LHULER
at

 

 

 

 

20

 

 

 

—
SIGNED)

 

 

ae ee ey one

7

 

 

—wntANT MESSAGE |

T-& .

ne /-23 BM.

 
 

OF.

PHONE?
MOBILE

 

‘| SIGNED

PLEASE GALL
WILL GALL AGAIN
RUSH

SPECIAL ATTENTION

TELEPHONED

CAME TO SEE YOU
WANTS TO SEE YOU
RETUANED YOUR CALE

 

 

 

 

 

 

 

 

 

 

MESSAGE
SOO (47
is OK. with here

 

 

 

 

sp

i 1

 

ye

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ron £
, A

DATE Tie 4: I
M

OF.

PHONE

MOBILE

TELEPHONED PLEASE CALL

CAME TO SEE YOU WILL GALL AGAIN

WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE

bye one #
SAO001090

SIGNED]: . a

 

 

GIUFFRE001410

   

UC CUVUC UCC OLE CELE Ce Help ete te ey tte tae eke tae Ey be dae Ae ep eg Bp By tye

SCOUT POORER EEE

TENE te Me Pe tet ete tate

UO Ae etartetate ate ee ete ate

bore

 
 

 

 

 

IMPORTANT MESSAGE

 

 

 

FOR TE .

 

 

PHONE?
. MOBILE

 

TELEPHONED PLEASE CALE

 

CAME TO SEE YOU WILL CALL AGAIN

 

‘TWANTS TO SEE YOU RUSH

 

 

 

 

-] RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

MESSAGE

 

Lath LOS tL

 

 

 

 

SIGNED__"}

z

 

 

 

 

IMPORTANT MESSAGE

 

 

FOR “T- & .

u__. CF.

OF

— Shelos

5

re 2/7 a

 

PHONES
MOBILE

 

TELEPHONED

|| PLEASE CALL

 

CAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

RUSK

 

 

 

RETURNED YOUR CALL

MESSAGE

Kee tin’ peetela Lote

 

 

 

SPECIAL ATTENTION

 

 

 

 

 

 

REE idee yn SEE CCCCE CET CCeLecceriie.s SLcree cere ericrecesces

 

SIGNED_T}

Pe

 

[

4

a

4

4

4
eu

 

 

 

IMPORTANT MESSAGE

 

 

 

Fon =

 

 

TELEPHONED PLEASE CALL

 

CAME TO SEE YOU WILL CALL AGAIN

 

WANTS TO SEE YOU RUSH

 

RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

 

 

 

DE TOR MINS
THU

O OW 2
Ty

 

 

SIGNED 1184

 

wee pe ee oe eee

MESSA

 

rot

_| IMPORTANT MESSAGE

Fn

 

 

UCPEE CCT: "4

 

PHONES
MOBILE

 

TELEPHONED

x

PLEASE CALL

 

CAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

RUSH

 

 

 

RETURNED YOUR CALL

 

 

 

SPECIAL ATTENTION

 

 

  

 

 

RRRAMS SAAN AAA RARRAK ERK RAK RAR R ROR LES es

SAO01091

 

 

 

 

 

 

3
<

*:

wes

way

Bs

GIDFFRE001411

 
 

 

 

 

 

IMPORTANT MESSAGE

 

 

FOR yy €..
Vos

M

OF.

P

   
 

 

rue S315 SY

 

PHONE
MOBILE.

 

 

TELEPHONED

PLEASE CALL

 

CAME TO SEE YOU

WSLL CALE AGAIN

 

WANTS TO SEE YOU

AUSH

 

RETURNED YOUR CALL

 

 

SPECIAL ATTENTION

 

 

 

 

 

MESSAGE

ow

ZL gota cap for.

 

 

 

 

 

—s

 

‘SIGNED

 

 

 

 

IMPORTANT MESSAGE

 

 

ron. fA. N- S psfe in

vare PL ¢L fox
ZL

ui y a

OF

TIME 1o.0/

fi PK

 

PHONE/
MOBILE

 

TELEPHONED

Lf PLEASE CALL

 

CAME TO SEE YOU

WILL CALE AGAIN

 

WANTS TO SEE YOU

RUSH

 

 

RETURNED YOUR CALL

 

 

 

 

 

MESSAGE

SPECIAL ATTENTION

 

 

 

 

 

 

 

we

SIGNED.

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

ron_s\ E-

DATE

TIME

AM,
PM.

 

 

TELEPHONED

‘PLEASE CALL

 

[CAME TO SEE You

WILL CALL AGAIN

 

WANTS TO SEE YOU

RUSH

 

RETURNED YOUR CALL

 

 

 

SPECIAL ATTENTION

 

 

 

 

hou coulirwed

 

 

do e wut & al\ ba aa

 

 
  

 

SIGNED.

 

 

 

 

 

 

 

 

FOR

 

 

 

 

 

 

 

OF.
MOBILE.
TELEPHONED PLEASE GALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TG SEE YOU AUSH
RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

 

 

 

 

 

 

 

§A001093

 

ee

 

1184

 

GIUFFRE0014 13

BE OOP ECE CCE EE ELE ECON EL EEE CEO EOPEULUUTRUET

BECO CEE POTEET EET EEE EEL PP OCEEEN Te CCEUEUES

 

7S

 
 

 

 

 

 

rune

mE

 

 

 

 

IMPORTANT MESSAGE

 

 

    

OF,

: syle oRMA
rime ee SORE

 

PHONE/

MOBILE

 

 

TELEPHONED

PLEASE CALL

 

CAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

RUSH

 

RETURNED YOUR CALL

 

 

 

SPECIAL ATTENTION

 

 

 

MESSAGE

 

 

 

 

 

 

 

 

 

SIGNED] _

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

T-£.

FOR

 

TELEPHONED

‘| CAME TO SEE YOU

WANTS TO SEE YOU
RETURNED YOUR CALL

MESSAGE

DATE jolt los

 

PLEASE CALL

WILL CALL AGAIN
AUSH
SPECIAL ATTENTION

 

Tl eil0 Aw

  

 

 

 

 

 

 

 

 

SiGNED__{

OF. :
PHONE/
MOBILE
TELEPHONED PLEASE CALL
GAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE :
+ “4 ee : ,
Le 1: isl bites
at ff Hi
Blt aa. 7 oe fe
__—
SIGNED__j a
net

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1784

IMPORTANT MESSAGE
FOR | . & = ol
DATE ne fo 4S Bee
M
MOBILE
TELEPHONED UX, | PLEASE CALL
CAME TO SEE YOU LWILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR GALL SPECIAL ATTENTION
MESSAGE

SA001469
Fo
SIGNED____7i 1104

 

 

GIUFFRE001441

deena ee pond

 

1
i
t
}
i
i
i

 
a Se

eT See ee oe

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

OF
PHONE’
MOBILE
TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH:
RETUANEC YGUA CALL SPECIAL ATTENTION ;
+
i f
MESSAG i S
Bet d 38 6a ee! ft
7
Clemege fx Hae 2
saa Pz
SIGNED__; + 1154

 

 

 

 

IMPORTANT MESSAGE

 

 

FOR

DATE

Be
wit les

TIME LiZe by

hi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=

OF ;
HONEY

MOBILE

TELEPHONED [x” ff PLEASE CALL

CAME TO SEE YOU WILL CALL AGAIN

WANTS TO SEE YOU RUSH

RETURNED YOUR CALL] {SPECIAL ATTENTION
MESSAGE
SIGNED. tie

 

 

OF
- PHONES
MOBILE.
TELEPHONED if |] PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR'CALL ‘SPECIAL ATTENTION
MESSAGE

 

IMPORTANT MESSAGE
con fu. of. Epstein
DATE beet a Os

 

 

 

ay AM.
Time fe? +30 pm.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

&:
SIGNED. se 1484

 

 

 

. PHONES
MOBILE

TELEPHONED LX | PLEASE CALL

GAME TO SEE YOU WILL CALL AGAIN

WANTS TO SEE YOU RUSH

RETURNED YOUR GALL SPECIAL ATTENTION
MESSAGE

§ag01470 —

SIGNED} tad

GIUFFRE001442

 

 
 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL

CAME TO SEE YOU WILL CALE AGAIN

WANTS TO SEE YOU RUSH

RETUANED YOUR CALL SPECIAL ATTENTION
MESSAGE

“ ar
SIGNED. 1164
——

 

 

 

 

 

IMPORTANT MESSAGE

 

 

FOR

 

 

 

 

 

 

 

 

 

“2

 

 

OF

PHONE/

MOBILE

TELEPHONED PLEASE CALL

CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU AUSH

RETURNED YOUR GALL SPECIAL ATTENTION

 

 

 

MESSAGE a ee

Lhget Sen ve

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

oo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL| | SPECIAL ATTENTION
MESSAGE Hi
Loc LE a et ee. Lttdte
era)
wet ditt ee petra
(EL ~ op 3° pre
__ a
SIGNED. 1184
=

 

 

 

IMPORTANT MESSAGE

 

 

FOR

 

“TAA, Jf - ie aie
H- 2.05 |

TIME 2 / 213

  

 

 

 

 

 

 

 

 

 

 

 

 

OF.
PHONES
MOBILE
TELEPHONED yy” | PLEASE GALL
CAME TO SEE You f[ WILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE

 

 

 

 

 

 

 

§A001471

GIUFFRE001443

 

Py

cos apenas Sees ae eet ate

 
